Appeal from an order denying appellant’s application to vacate an arbitrator’s award and for arbitration de novo, and dismissing the proceeding. The application was made on the ground that the award and the proceedings thereunder are a nullity, inasmuch as appellant never executed a waiver of attorney in writing (Civ. Prac. Act, § 1454). There is no provision in the arbitration contract which prohibits representation by an attorney. At the arbitration proceeding two officials of appellant’s union spoke in favor of appellant’s cause. Appellant made no demand for representation by any other attorney. The Special Term held that appellant did not waive counsel, that he was not deprived of counsel, that he merely failed to avail himself of additional representation, and that there was no obligation upon the arbitration panel to advise appellant. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. [9 Misc 2d 174.]